DETAILED ACTION   

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 39, 43, 59, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of SONG et al. (2014/0231849).
With regard to claim 39, Donofrio et al. discloses a flip chip light emitting diode (for example, see fig. 4, or 12, for example, see column 2, lines 3 - 4) comprising:
an active material layer (a diode region 110 functioning as an active material layer.) having a first surface (referred to as “A1” by examiner’s annotation shown in fig. 4 below), wherein the active material layer (110) emits a light having a particular wavelength range (for example, see column 10, lines 24 – 26, disclose wavelengths generated by the LED epi, so the LED emitting a light having a particular wavelength range).
a first electrical terminal (layers 150A, 170 functioning as a first electrical terminal; wherein 150A as indicated in fig. 4 below) disposed along a second surface (referred to as “A2” by examiner’s annotation shown in fig. 4 below) of the active material layer (110) and the second surface (A2) opposite the first surface (A1), wherein the first electrical terminal (layers 150A, 170) is in contact with a first region (referred to as “A1A” by examiner’s annotation shown in fig. 4 below) of the active material layer (110) that extends a partial depth into the active material layer (110) from the second surface (A2); and

an insulating material (440) disposed on the second surface (A2) and into a depth of the active material layer (110) to electrically insulate the first electrical terminal (layers 150A, 170) from the second region (A1B) of the active material layer (110), wherein there is no insulating material interposed between the active material layer second surface (A2) and the second electrical terminal (130).

    PNG
    media_image1.png
    560
    674
    media_image1.png
    Greyscale



Donofrio et al. do not clearly disclose a carrier wherein the active material layer bonded to the carrier along a first surface wherein the carrier is formed from a material transparent to light within the wavelength range emitted by the active material layer.
However, SONG et al. disclose a carrier (layers 102, 104 functioning as a carrier) wherein the active material layer (a light emitting region 110 functioning as an active material layer.) bonded to the carrier (102, 104) along a first surface (referred to as “110A” by examiner’s annotation shown in fig. 1A below) wherein the carrier (102, 104) is formed from a material transparent (for example, a substrate 102 made of a transparent material, for example, see paragraph [0059], and a layer 104 made of AlN, wherein the AlN is a transparent material, for example, see paragraph [0065]) to inherently light within the wavelength range emitted by the active material layer (102, 104 because only the light going toward the layers 102, 104 having the wavelength range emitted by the active material layer).

    PNG
    media_image2.png
    465
    555
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al.’s device to incorporate a carrier wherein the active material layer bonded to the carrier along a first surface wherein the carrier is formed from a material transparent to light within the wavelength range emitted by the active material layer as taught by SONG et al. in order to enhance a high efficiency of the light emitting device for a stability operation of the semiconductor device), as is known to one of ordinary skill in the art.
claim 43, Donofrio et al. disclose the first electrical terminal (150A, 170) includes a portion (150A) that extends into the active layer (110) a greater depth than a portion of the second electrical terminal (130).
With regard to claim 59, Donofrio et al. disclose a flip chip light emitting diode (for example, see fig. 4; and column 8, lines 48 - 51) comprising:
an active material (a diode region 110 functioning as an active material layer) emitting light in a particular wavelength range (for example, see column 10, lines 24 – 26, disclose wavelengths generated by the LED epi, so the LED emitting a light having a particular wavelength range); 
a first electrical terminal (layers 150A, 170 functioning as a first electrical terminal; wherein “150A” as indicated in fig. 4 below) disposed on a second surface (referred to as “A2” by examiner’s annotation shown in fig. 4 below)  of the active material (110) that is opposite the first surface (a bottom surface) of the active material (110), wherein the first electrical terminal (150A, 170) is in direct contact with a first region (referred to as “A1A” by examiner’s annotation shown in fig. 4 below) of the active material (110) located a partial depth from the second surface (A2) of the active material (110); and
a second electrical terminal (layers 130, 160 functioning as a second electrical terminal) in direct contact with a second region (referred to as “A1B” by examiner’s annotation shown in fig. 4 below) of the active material (110) located along the second surface (referred to as “A2” by examiner’s annotation shown in fig. 4 below) of the active layer (110);  
an insulating material (440) disposed on only part and not the entirely (because the insulating material 440 does not cover the area of the active material 110 where the electrode 130 is formed thereon. Therefore, the insulating material (440) disposed on only part and not the 

    PNG
    media_image1.png
    560
    674
    media_image1.png
    Greyscale


Donofrio et al. do not clearly disclose a carrier attached to a first surface of the active material and transparent to light in the particular wavelength range wherein the carrier is not a growth substrate.
However, SONG et al. disclose a carrier (layers 102, 104 functioning as a carrier) attached to a first surface (referred to as “110A” by examiner’s annotation shown in fig. 1A below) of the  the carrier is not a growth substrate.

    PNG
    media_image2.png
    465
    555
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al.’s device to incorporate a carrier attached to a first surface of the active material and transparent to light in the particular wavelength range  the carrier is not a growth substrate as taught by SONG et al. in order to enhance a high efficiency of the light emitting device for a stability operation of the semiconductor device), as is known to one of ordinary skill in the art.
Applicant’s claim 59 does not distinguish over Donofrio et al. and SONG et al. references regardless of the process used to form the active material layer forming on the carrier because only the final product is relevant, not the process of making such as “a growth substrate used to grow the active material, and wherein the flip chip light emitting diode active material is free of the growth substrate” and the final product having no the growth substrate formed thereon and having only the active material layer forming on the carrier.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
With regard to claim 60, Donofrio et al. disclose the first region (A1A as shown in fig. 4 above) is located at a depth in the active material (110) different than the second region (A1B as shown in fig. 4 above).


3.	Claims 40, 45 – 49, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of SONG et al. (2014/0231849) and further in view of Hum (8,395,312).
With regard to claim 40, Donofrio et al. and SONG et al. do not clearly disclose the active material emits light within the wavelength of about 550 to 650 nm.
However, Hum discloses the active material emits light within the wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the LEDs having the active material emits light with the wavelength of 620 nm).

With regard to claims 45 - 48, 62, Donofrio et al. and SONG et al. do not clearly disclose a first flip chip light emitting diode comprises an active material that emits light having a first wavelength range and the second flip chip light emitting diode comprises an active material that emits light having a second wavelength range that is different from the first wavelength range; one of the first or second wavelength ranges is about 550 to 650 nm; wherein the other of the first or second wavelength ranges is about 420 to 500 nm; and wherein one or both of the flip chip light emitting diodes are covered with a phosphorus material comprising a yellow constituent.
However, Hum discloses a first flip chip light emitting diode (22) comprises an active material that emits light having a first wavelength range (a red wavelength range) and the second flip chip light emitting diode (22) comprises an active material that emits light having a second wavelength range (a blue wavelength range) that is different from the first wavelength range; the first the wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the LEDs having the active material emits light with the wavelength of 620 nm); wherein the second wavelength of 430 nm (for example, column 5, lines 12 – 14 disclose LEDs that emit at a dominant wavelength between 430 and 470 nm. Therefore, the LEDs having the active material emits light with the wavelength of 430 nm); and wherein one or both of the flip chip light emitting diodes (21, 22) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al. and SONG et al.’s device to have a first flip chip light emitting diode comprises an active material that emits light having a first wavelength range and the second flip chip light emitting diode comprises an active material that emits light having a second wavelength range that is different from the first wavelength range; one of the first or second wavelength ranges is about 550 to 650 nm; wherein the other of the first or second wavelength ranges is about 420 to 500 nm; and wherein one or both of the flip chip light emitting diodes are covered with a phosphorus material comprising a yellow constituent as taught by Hum in order to enhance a high efficiency of the light emitting device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 49, Donofrio et al. disclose the flip chip light element further comprise comprising a transparent material (140) disposed thereover.
4.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of SONG et al. (2014/0231849) and further in view of YONEDA et al. (2014/0319567).
With regard to claim 41, Donofrio et al. and SONG et al. do not clearly disclose the active material layer comprises AlInGaP.
However, YONEDA et al. discloses the active material layer comprises AlInGaP. (the active layer including the p-type semiconductor layer 9 and the n-type semiconductor layer 11 containing AlInGaP; for example, paragraph [0080], figs. 1B, 1C).
.

5.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of SONG et al. (2014/0231849) and further in view of Khan (2012/0034718).
With regard to claim 44, Donofrio et al. and SONG et al. do not clearly disclose the carrier is bonded to the active material layer by a transparent adhesive material, wherein the transparent adhesive material is interposed between and in direct contact with the and the active material layer.
However, Khan discloses the carrier (layers 20, 21 functioning as the carrier) is bonded to the active material layer (“A” as indicated in fig. 9 below) by a transparent adhesive material (epoxy material is one of transparent adhesive material; for example, paragraph [0051]), wherein the transparent adhesive material is interposed between and in direct contact with the carrier (20, 21) and the active material layer (“A” as indicated in fig. 9 below).

    PNG
    media_image3.png
    427
    640
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al. and SONG et al.’s device to have disclose the carrier is bonded to the active material layer by a transparent adhesive material, wherein the transparent adhesive material is interposed between and in direct contact with the and the active material layer as taught by Khan in order to secure a stability operation of the semiconductor device and prevent damage to the semiconductor patterns, as is known to one of ordinary skill in the art.




s 50 – 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hum (8,395,312) in view of Donofrio et al. (8,368,100) and further in view of SONG et al. (2014/0231849).
With regard to claim 50, Hum discloses a first flip chip light emitting diode (22) comprises an active material that emits light having a first wavelength range (a red wavelength range) and the second flip chip light emitting diode (22) comprises an active material that emits light having a second wavelength range (a blue wavelength range) that is different from the first wavelength range; the first the wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the LEDs having the active material emits light with the wavelength of 620 nm); wherein the second wavelength of 430 nm (for example, column 5, lines 12 – 14 disclose LEDs that emit at a dominant wavelength between 430 and 470 nm. Therefore, the LEDs having the active material emits light with the wavelength of 430 nm);
 Hum does not clearly disclose the second surface of active material layer comprises a first electrode and a second electrode disposed therein, wherein the first electrode extends a partial depth from the second surface and is in direct contact with a first region of the active material layer, wherein the second electrode is in direct contact with a second region of the active material layer that is at the active material layer second surface, wherein an electrically insulating layer is interposed between the first electrode and the second region of the active material layer and wherein there exists no insulating layer between the second electrode and the active material layer second region.
Donofrio et al. disclose the second surface (a top surface) of active material layer (a diode region 110 functioning as an active material layer) comprises a first electrode (a layer 150A, as indicated in fig. 4 below, 

    PNG
    media_image4.png
    560
    674
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hum’s device to have the second surface of active material layer comprises a first electrode and a second electrode disposed therein, wherein the first electrode extends a partial depth from the second surface and is in direct contact with a first region of the active material layer, wherein the second electrode is in direct contact with a second region of the active material layer that is at the active material layer second surface, wherein an electrically insulating layer is interposed between the first electrode and the second region of the active material layer and wherein there exists no insulating layer between the second electrode and 

Donofrio et al. and Hum do not clearly disclose a transparent carrier wherein the active material layer bonded to the transparent carrier.
However, SONG et al. disclose a carrier (layers 102, 104 functioning as a carrier) wherein the active material layer (a light emitting region 110 functioning as an active material layer.) bonded to the carrier (102, 104) along a first surface (referred to as “110A” by examiner’s annotation shown in fig. 1A below) wherein the carrier (102, 104) is formed from a material transparent (for example, a substrate 102 made of a transparent material, for example, see paragraph [0059], and a layer 104 made of AlN, wherein the AlN is a transparent material, for example, see paragraph [0065]).

    PNG
    media_image2.png
    465
    555
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hum and Donofrio et al.’s device to incorporate a transparent carrier wherein the active material layer bonded to the carrier as taught by SONG et al. in order to enhance a high efficiency of the light emitting device for a stability operation of the semiconductor device), as is known to one of ordinary skill in the art.
Applicant’s claim 50 does not distinguish over Donofrio et al, Hum and SONG et al. references regardless of the process used to form the active material layer forming on the carrier because only the final product is relevant, not the process of making such as “the active material layer was grown on a growth substrate, wherein the growth substrate is removed from the no the growth substrate formed thereon and having only the active material layer forming on the carrier.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
With regard to claim 51, Hum discloses the second wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the second wavelength of 620 nm).
With regard to claim 52, Hum discloses the second flip chip light emitting diodes (22) comprises a phosphorus material. (for example, see column 3, lines 3 – 5).
With regard to claim 53, SONG et al. discloses the carrier (104) is made of AIN (for example, see paragraph [0065]).
With regard to claim 54, Hum discloses a transparent material (for example, see column 4, lines 59 – 64; and claim 15) disposed over one or both of the first and second flip chip light emitting diodes (21, 22).

61 is rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of SONG et al. (2014/0231849) and further in view of Seo et al. (10,892,386).
With regard to claim 61, Donofrio et al. and SONG et al. do not clearly disclose the first and second electrical terminals are configured to electrically connect with electrical contacts positioned along an opposed surface of a connection member.
However, Seo et al. disclose the first and second electrical terminals (referred to as “35a1” and “39b1” by examiner’s annotation shown in fig. 12 below) are configured to electrically connect with electrical contacts (39a, 39b) positioned along an opposed surface (referred to as “35b2” by examiner’s annotation shown in fig. 12 below) of a connection member (referred to as “35b1” by examiner’s annotation shown in fig. 12 below).

    PNG
    media_image5.png
    487
    629
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al. and SONG et al.’s device to have the first and second electrical terminals are configured to electrically connect with electrical contacts positioned along an opposed surface of a connection member as taught by Seo et al. in order to secure the contact terminals are electrically connected to the connection member for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Response to Amendment  

8.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Response to Arguments

9.	Applicant’s arguments filed 02/15/22 have been fully considered but they are not persuasive.
	It is argued, at page of the remarks, that “there is no insulating material interposed between the active material layer second surface and the second electrical terminal”. However, fig. 4 of Donofrio et al. does show there is no insulating material interposed between the active material layer second surface (A2) and the second electrical terminal (130).

    PNG
    media_image1.png
    560
    674
    media_image1.png
    Greyscale

It is argued, at pages of the remark, that “no motivation or suggestion to make Applicant’s flip chip light emitting diode”. However, column 2, lines 3 – 4, fig. 4 or 12 of Donofrio et al. discloses a flip chip light emitting diode. Moreover, in response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.d. 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.d. 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the applicant made the 
"The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.d. 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.d. 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Eli Lilly  & Co., 902 F.d. 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.d. 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning)." [Emphasis added].


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAN N TRAN/
Primary Examiner, Art Unit 2826